Appeal from a judgment of the Supreme Court, Cayuga County (Peter E. Corning, J.), entered December 18, 2002 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to review the determination of respondent Town of Brutus Zoning Board of Appeals that granted the application of respondents Jeffrey Ward and Gene Ward for a use variance.
It is hereby ordered that the judgment so appealed from be *804and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Green, J.E, Wisner, Scudder, Gorski and Lawton, JJ.